NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               SARA J., Appellant,

                                         v.

             DEPARTMENT OF CHILD SAFETY, J.J., Appellees.

                              No. 1 CA-JV 15-0112
                                FILED 11-10-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD27773
              The Honorable Joan M. Sinclair, Commissioner

                                   AFFIRMED


                                    COUNSEL

Sara J., Glendale
Appellant

Arizona Attorney General’s Office, Tucson
By Dawn R. Williams
Counsel for Appellee Department of Child Safety
                             SARA J. v. DCS, J.J.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Andrew W. Gould joined.


N O R R I S, Judge:

¶1            Sara J. (“Mother”) appeals from the juvenile court’s order
terminating her parental rights to her son, J.J., born June 18, 2013.1 On
appeal, Mother argues the Arizona Department of Child Safety (“DCS”)
failed to present clear and convincing evidence to terminate her parental
rights under Arizona Revised Statutes (“A.R.S.”) section 8-533(B)(8)(a)
(Supp. 2015).2 We disagree.3

¶2             We will affirm a court’s order terminating parental rights
unless we conclude, as a matter of law, that no reasonable person could find
the essential elements proven by clear and convincing evidence. Denise R.
v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92, 94-95, ¶¶ 9-10, 210 P.3d 1263, 1265-
66 (App. 2009). A juvenile court may terminate parental rights under A.R.S.
§ 8-533(B)(8)(a) if it finds the child has been in out-of-home placement for

              1Mother    also challenges orders terminating her parental
rights to three other children, which became final by 2012. These arguments
are not properly before us because they are not timely. Ariz. R.P. Juv. Ct.
104(A).

              2Although   the Arizona Legislature amended A.R.S. § 8-533
after DCS filed the dependency petition, the revisions are immaterial to the
resolution of this appeal. Thus, we cite to the current version.

              3Mother   also argues the superior court should not have
terminated her parental rights under A.R.S. § 8-533(B)(3) for mental illness
and chronic substance abuse. Because clear and convincing evidence
supports the superior court’s termination order under A.R.S. § 8-
533(B)(8)(a), we do not need to address these arguments on appeal. See, e.g.,
Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 376, ¶ 14, 231 P.3d 377,
380 (App. 2010) (appellate court will affirm a termination order if any one
of the statutory grounds for termination is proven).




                                       2
                             SARA J. v. DCS, J.J.
                            Decision of the Court

nine months or longer, DCS has made a “diligent effort” at reunification,
and “the parent has substantially neglected or willfully refused to remedy
the circumstances that cause the child to be in an out-of-home placement.”4

¶3            In February 2014, DCS took J.J. into care and petitioned for
dependency because of Mother’s substance abuse and mental health issues.
By the termination hearing in March 2015, J.J. had been in out-of-home
placement for over a year. At the hearing, the DCS caseworker testified
DCS had offered numerous services to Mother to help her address her
mental health and substance abuse issues, including individual counseling,
parent aide services, psychological evaluation, visitation, and substance
abuse treatment and testing, but she had failed to “meaningfully participate
in those services.” The March 2015 DCS progress report admitted at the
hearing supported the caseworker’s testimony, disclosing Mother had
intermittently participated in only visitations and drug testing and had
failed two drug tests. By February 2015, after multiple renewed referrals
and rescheduled appointments, all services offered had closed due to
Mother’s lack of compliance.

¶4            Based on this evidence, the juvenile court found DCS had
made reasonable efforts to reunify the family, but Mother had willfully
refused to participate in the services DCS offered, and severance was
therefore appropriate under A.R.S. § 8-533(B)(8)(a). The evidence amply
supports this finding.

¶5           For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to J.J.




                                     :ama



              4We   note Mother has not argued on appeal that the evidence
failed to show termination was in the best interests of the child or that the
juvenile court’s finding that her failure to appear resulted in a waiver of her
rights. See A.R.S. § 8-533(B); Ariz. R.P. Juv. Ct. 65(C)(6)(c).



                                      3